Interim Decision #2163

MATTER OF TREASURE CRAFT OF CALIFORNIA
LOS—N-14623
In Visa Petition Proceedings

Decided by Regional Commissioner September

7, 1972

Since the burden of proof to establish eligibility for the benefits sought rests

with petitioner, who seeks to accord beneficiaries classification as trainees
under section 1 01(a)(15)(IMi) of the Immigration and Nationality Act, as
amended, the contention that petitioner need only go on record as stating that
training is not available outside the United States is rejected; likewise
rejected is the contention that petitioner may rely solely upon his statement
"on record" that beneficiaries will not displace U.S. workers, particularly
when such statement is contradicted by other evidence of record. Accordingly,
the petition is denied for failure of petitioner to submit an adequate training
program, fir

to establish why the alleged training could not he

obtained in beneficiaries' country, and because productive employment is
involved which would displace United States workers.
ON BEHALF OF PETITIONER: Emanuel Braude, Esquire
356 S. Broadway, Suite 207
Los Angeles, California 90013

This is an appeal from the District Director's decision denying
the petition.
The petitioner is engaged in the manufacture of ceramic giftware. This business was established in 1946 and currently employs 225 persons. The petitioner proposes to train the beneficiaries in one of the various phases of pottery manufacturing for 18
months, with wages of $66.00 per week and up, depending on
ability shown, for 40 hours per week.
The beneficiaries are all natives and citizens of Mexico, presently unlawfully in the United States. The petitioner's resume of
their employment history is as follows:
Guadalupe Ruiz Martinez—hired February 23,1972—has been employed as
a kilnman's helper and sometimes as a caster's helper.
Rafael Salazar Gait/en—hired October 15, 1971—has been employed as a
caster's assistant.
Jesus Murillo Guardado—hired November 24, 1971—has been employed as
a wareman. Duties consist of bringing items to packers to be packaged, and
taking packaged items away from packers after packing complete.

190

Interim Decision #2163
Rosario Martinez Ramirez—hired December 29, 1971—Employed as a
production worker in the conveyor casting section. Fills molds with clay
and sttips them.

The beneficiaries were interviewed by an officer of this Service
on August 8, 1972, at which time it was ascertained that Jesus
Murillo-Guardado had been employed by the petitioner previously
from April 1969 until June 1971. He stated that he was a foreman
at the time of his interview.

Guadalupe Ruiz-Martinez stated that he had also been previously employed by the petitioner for one year in 1969 while the
other two beneficiaries stated that they had been employed only
as stated by the petitioner.
The petitioner submitted job descriptions of four position's utilized in the pottery making industry which are entitled as follows:
Clay Batching, Stain Department, Mold and Die Maker, and Glaze

Preparation Handling and Application of Glazes. The petitioner
has stated that the beneficiaries will be trained in these jobs, but
it is not possible to submit a course outline which reflects training
in stages, as the beneficiaries will learn the separate duties when,
as and where the opportunity affords. It was added that there
would be no academic training as all training is on-the-job training, with productivity estimated at 30% at the beginning of
training, rising, hopefully, to 85% towards training's completion.
The petitioner stated that the beneficiaries will become competent In one phase of pottery manufacture, and upon completion,
they will be able to perform their Rib duties in a Mexican pottery
factory or in a United States subsidiary pottery factory in Mexico.
It was also stated that the Mexican pottery industry, at present, is
far behind us with respect to methods, equipment, technology and
know-how. The petitioner then alleged that no United States
workers will be displaced or replaced, as this is a training program
only, which is open to everyone in the United States who is
susceptible to training.
In his decision denying the petition, the District Director stated
in part as follows:
The record in this case has been carefully considered. Other than self-serving
assertions, no evidence has been furnished that would establish that competent
training for employment in a pottery factory is unavailable in Mexico. In view of
the beneficiaries' employment experience with the petitioner, it appears that the
training program as outlined by the petitioner is not properly applicable to the
beneficiaries. They have already acquiz'ed the basic knowledge and training
required for performance in the occupation. Continuous and repetitious training
in the basic skills would no doubt make them more proficient, but section
101(a)(15)(H)(iii) contemplates the training of an individual so that he acquires
basic skills for adequate performance in the occupation and not to provide him
with further day-by-day on-the-job repetitious experience and application of his
skills for the sake of higher degree of proficiency.

191

Interim Decision #2163
In view of the foregoing, the petitioner has failed to establish the need for
beneficiaries to be trained in this country; that the beneficiaries' presence in the
United States is sought principally and primarily for the purposes of training,
any productive labor being incidental thereto; and that their presence in the
United States would not have the effect of displacing or replacing available
United States resident labor.

On appeal, counsel argued that the petitioner needs only to state
that the proposed training . cannot be obtained outside of the
United States and that available labor is not a material issue as
evidenced by the obvious absence of a labor determination/requirement in connection with the provisions of section 101(a)(15)(H)(iii).
He then added that the petitioner has complied with the spirit of

the law as he offers a training program to an alien desirous of
receiving such training, and that he has "gone on record" as
stating no displacement of resident . labor will occur and the
training is not available outside of the United States.
Counsel argued further that the petitioner has met the requirements of law and the intent

of Congress, but the District Director

asked for more as evidenced by his decision. He then alleged as
follows:
1. Competent training in this field is not available in Mexico.
The petitioner is only required to state "whether such training can be
obtained outside the United States". 8 CFR 214.2(h)(2)(iii). This, the
petitioner has done (item 10, fourteen reference point attachment). The
fact that the petitioner has been in his field since 1946 qualifies him to
speak with authority on the quality of the industry and the training
available. He certainly is in a better position to so judge and the Service
offers no evidence contradicting such statement.
Congress previously acknowledged U.S. superiority in training (Senate
Report, supra).

2. The productivity is incidental in that "on the job training" will necessarily
result in some productivity by the very nature of the system of training.
The beneficiaries' presence is sought principally and primarily for the
purpose of training.
Although the beneficiaries have been in the employ of the petitioner, the
training program has not been implemented and/or completed. Each
beneficiary has maintained a position which has not progressed through
the contemplated training. The employment has ascertained an ability
and will to learn which provided the petitioner with assurance that the
training will be fruitful; his efforts will be well expended. The loss of
trainer time lowers the overall productivity. And such productivity will
immediately decrease upon implementation of the training.

3. No displacing or replacing of available labor will occur.
As stated before, the Service led Congress to believe that the petitioner's
statement "on record" would be sufficient protection for U.S. labor. The
petitioner went on record in his petition (item 12 of fourteen reference

192

Interim Decision #2163
point attachment). There will be no change in biting policies as a result
of the trainees' presence or departure. All qualified and willing applicants will be employed notwithstanding the training program.
In summation, the District Director has failed to implement the intent of
Congress and places too restrictive an interpretation on the regulations.
Even under such restrictive interpretation the petitioner has overcome
all objections.

It has been decided that the burden of proof to establish
eligibility for, the benefits sought rests with the petitioner in visa
petition proceedings (Matter of Brantigan, 11 I. & N. Dec. 493).
Therefore, counsel's argument that the petitioner need only go on
record as stating that training is not available outside the United
States is rejected in this matter. It is commonly known, and
administrative notice is taken of the fact, that Mexico exports
pottery of many types and ceramic giftware to the United States
in successful competition with United States manufacturers. One
need only travel to the Mexican border city of Tijuana to observe
the vast quantity and variety of the beautiful and artistically
designed ceramic giftware that is manufactured in Mexico as
evidence that Mexico has a thriving pottery industry. One can also
observe tourists from the United States examining and purchasing this famous Mexican giftware in many other Mexican cities
along the United States border. Under these circumstances, it is
reasonable and proper to require the petitioner to do more than
merely state that the proposed training cannot be obtained outside of the United States.
It has also been decided that the question of productive employment is an issue to be considered in connection with the approval
of visa petitions to classify aliens as industrial trainees (Matter of
Kraus Periodicals, Inc., 11 I. & N. Dec. 63; Matter of Sasano,11 I. &
N. Dec. 363; Matter of International Transportation Corp., 12 I. &
12 I. & N.
Dec. 768). In this case, the beneficiaries have been employed by the
petitioner for periods of time ranging from more than seven
months to over two years, performing purely productive labor. The
petitioner now proposes that the beneficiaries be permitted to
remain in the United State's for an additional 18 months under the
thinly veiled allegation that they will now undergo a training
program; yet, he has not found it possible to submit a training
program which reflects training in planned and logical phases
showing the periods of time required for each phase of training. A
careful examination of the positions involved reveals that they
consist of two to three basic functions and seven to nine major
duties, which are clearly and distinctly outlined by the petitioner.
A training program designed principally for the purpose of
providing the beneficiaries substantial and meaningful training
N. Dec. 389; Matter of Brains Municipal Hospital Center,

193

Interim Decision #2163
can reasonably be expected to offer more than learning "the
separate duties when, as, and where the opportunity affords".
Training in this manner will provide the beneficiaries with little, if
any, training which is not incidental to the employment of any
worker in a position which involves purely productive labor.
We also reject the argument that the petitioner may rely solely
upon his statement "on record" that the beneficiaries will not
displace United States workers. In fact, he has qualified that
statement on appeal wherein he states: "No displacing or replacing of available labor will occur." (Emphasis added.) It is proper to
consider all of the facts in a visa petition proceeding of this nature
in arriving at a conclusion regarding the issues. The petitioner's
statement must be given due consideration; however, this Service
is not precluded from rejecting such statement when it is contradicted by other evidence in the record of the matter under
consideration.
Section 214(c) provides that a petition to import an alien as a
nonimmigrant under section 101(a)(15XH) shall be in such form
and contain such information as the Attorney General shall
prescribe. 8 CFR 214.2(h)(4)(ii) provides in pertinent part that a
trainee shall not be permitted to engage in productive employment
if such employment will displace a United States resident.
It has been stated that there will be productive employment
performed by the beneficiaries of this petition. Thus, it must be
decided if United States residents would be displaced by such
employment.
The fact that there are employable unemployed United States
resident workers in Los Angeles County is well known. The
petitioner's offer to employ trainees with wages of $1.65 an hour
can certainly, be expected to reduce the number of United States
resident workers desirous of such employment. The job descriptions submitted with the petition reveal that the performance of
such work consists primarily of the use of the hands and the
manipulation of hand and machine tools in the preparation of
liquid clay, pressing clay, mixing and applying stain, and making
plaster and other mixes. Employment of this nature further
reduces the number of interested workers. On the basis of the
petitioner's offered salary and the working conditions of the
employment involved, it is concluded that the productive employment which would be performed by the beneficiaries would displace United States resident workers which would be available if
offered wages at an acceptable level.
The entire record in this matter has been carefully considered.
It is concluded that the District Director properly denied the
petition and the statements made on appeal do not warrant,
,

194

Interim Decision #2163
overruling that decision. The petitioner has not met his burden of
proof as required to establish that the petition should be approved.
The appeal will be dismissed.
ORDER: It is ordered that the appeal be dismissed.

195

